DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Oath/Declaration
Oath/Declaration as filed on February 18, 2021 is noted by the Examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
In particular, applicant is advised that should claim 2 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-10, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PI et al., U.S. Patent Application Publication 2017/0103246 A1 (hereinafter Pi), in view of Gurin et al., U.S. Patent Application Publication 2016/0258825 A1 (hereinafter Gurin).
Regarding claim 1, Pi teaches an integrated microelectromechanical ("MEMS") force sensor, comprising: a sensor die (600, IC FIGS. 1-4, and 6, paragraph[0050] of Pi teaches the fingerprint sensor device 600 includes a fingerprint sensor chip 602, which is similar to the fingerprint sensor chip 102, disposed over a substrate carrier; the fingerprint sensor device 600 can also include a pressure sensor 606 disposed over the substrate carrier 604 at the same plane as the fingerprint sensor chip 602; in some implementations, the fingerprint sensor chip 602 and the pressure sensor 606 are integrated into a single integrated circuit (IC); in some implementations, the fingerprint sensor chip 602 and the pressure sensor are disposed over the substrate carrier 604 as a system on a chip (SOC); in some implementations, the fingerprint sensor chip 602 and the pressure sensor 606 are disposed as separate ICs; the pressure sensor 606 can be implemented using a force sensor, a piezoelectric-based device, a microelectromechanical system (MEM) device, or other mechanical and electrical devices for sensing pressure or force; and the pressure or force sensor can be coupled with a lateral vibrator to provide haptic feedback to the finger in different oscillating vibrations, and See also at least paragraphs[0027]-[0029] of Pi (i.e., Pi teaches at least a sensor device including a fingerprint sensor chip and a pressure sensor integrated into a single IC)), a plurality of fingerprint sensing elements arranged on the sensor die, wherein the fingerprint sensing elements are configured to sense a fingerprint pattern (208 FIGS. 1-4, and 6, paragraph[0029] of Pi teaches in FIG. 2, a subset 208 of the array 202 of sensor pixels is magnified to show the structure of each individual sensor pixel (e.g., sensor pixel 108); the subset 208 is a four-by-four square matrix of 16 sensor pixels; the sensor pixels in the array 202 can be electrically connected by rows or columns or both to allow CMOS image sensor-like sensing operations; one 210 of the sensor pixels in the four-by-four subset is further magnified to show structural details 212 including the circuit equivalent 214 of the sensor pixel 210; the structural and circuit equivalent components of the sensor pixel 210 are substantially similar to those shown and described with respect to the sensor pixel 108 in FIGS. 1B and 1C; each row or column of sensor pixels is electrically connected to the signal processing unit 204 to selectively control the sensor pixels including reading the sensor signals representing the sensing data; a multiplexing switch network or similar circuit component can be implemented to provide the electrical connection between the rows or columns of sensor pixels and the signal processing unit 204; in operation, one row or column of sensor pixels can be selectively read or scanned at a time by the signal processing unit 204 for performing sensing data readout through the multiplexing switch network; thus, the signal processing unit 204 can selectively connect to and read from the rows or columns of sensor pixels one row or column at a time; and to save power, only the pixels elements in the row or column connected to processing unit 204 can be selectively turned on at a time, and See also at least paragraphs[0018]-[0019], [0049]-[0050], [0054], and [0059] of Pi (i.e., Pi teaches at least a fingerprint sensor chip having an array of sensor pixels that in combination senses or captures fingerprint data from a finger)), 
a force sensing element arranged on the sensor die (606 FIGS. 1-4, and 6, paragraph[0050] of Pi teaches the fingerprint sensor device 600 includes a fingerprint sensor chip 602, which is similar to the fingerprint sensor chip 102, disposed over a substrate carrier; the fingerprint sensor device 600 can also include a pressure sensor 606 disposed over the substrate carrier 604 at the same plane as the fingerprint sensor chip 602; in some implementations, the fingerprint sensor chip 602 and the pressure sensor 606 are integrated into a single integrated circuit (IC); in some implementations, the fingerprint sensor chip 602 and the pressure sensor are disposed over the substrate carrier 604 as a system on a chip (SOC); in some implementations, the fingerprint sensor chip 602 and the pressure sensor 606 are disposed as separate ICs; the pressure sensor 606 can be implemented using a force sensor, a piezoelectric-based device, a microelectromechanical system (MEM) device, or other mechanical and electrical devices for sensing pressure or force; and the pressure or force sensor can be coupled with a lateral vibrator to provide haptic feedback to the finger in different oscillating vibrations, and See also at least paragraphs[0027]-[0029] of Pi (i.e., Pi teaches at least a sensor device including a fingerprint sensor chip and a pressure sensor integrated into a single IC)),; , and digital circuitry arranged on the sensor die, wherein the digital circuitry is configured to convert; to a digital electrical output signal (ADC FIGS. 1-4, and 6, paragraph[0027] of Pi teaches FIG. 2 is a diagram showing an exemplary sensor chip 102; the sensor chip 102 can include a pixelated sensing element array 202 which can occupy a significant portion of the sensor chip 102; each sensor pixel in the pixelated sensing element array 202 can include a CMOS capacitive sensor or other types of sensors that can sense fingerprint features; the sensor chip 102 can include a signal processing unit 204 for processing signals received from all of the sensor pixels in the pixelated sensing element array 202, and a connection unit 206 electrically coupled to the signal processing unit 204; the signal processing unit can include various signal processing components including amplifiers, filters, and an analog to digital converter (ADC) as substantially shown and described with respect to FIG. 4; the connection unit 206 can include multiple electrodes which can be connected to external circuitry through wire-bonding, bump bonding or other connection means; and the connection unit 206 can be disposed along an edge of the sensor chip 102 for the convenience of interfacing with other components of the fingerprint sensor device 100, and See also at least paragraph[0038] of Pi (i.e., Pi teaches at least a sensor chip having a signal processing unit with an ADC for convert an analog signal to a digital signal to obtain fingerprint data)); but does not wherein the force sensing element is configured to convert a strain to an analog electrical signal that is proportional to the strain; the analog electrical signal.
Gurin teaches wherein the force sensing element is configured to convert a strain to an analog electrical signal that is proportional to the strain; the analog electrical signal (1420 FIGS. 5, and 13-14, paragraph[0064] of Gurin teaches FIG. 13 shows an example stress/strain-based sensor compensation circuit, in accordance with various aspects of the present disclosure; the circuit 1300 may, for example, perform any or all of the functional aspects discussed herein (e.g., with respect to the example method 1200 illustrated in FIG. 12); for example, the MEMS sensor 1310 may output a signal that comprises a first component (e.g., labeled “Signal”) due to the condition (or stimulus) being sensed (e.g., acceleration, pressure, orientation, etc.) and a second component (e.g., labeled “Offset”) that is due to stress being applied to the sensor; the stress/strain gauge 1320 may, for example, measure the stress/strain being experienced by the sensor and generate an output indicative of the measured stress/strain; the gain block 1330, for example comprising an analog and/or digital amplifier may then convert the measured stress/strain (e.g., multiplying by a stress/strain-to-sensor-output coefficient) to estimate the Offset to be removed from the output of the MEMS sensor 1310; and the subtracting block 1340 may then remove the estimated offset from the sensor signal to restore the sensor signal to being representative of the condition (or stimulus) being sensed (e.g., to remove error in the signal due to stress/strain), and See also at least paragraphs[0038], and [0065]-[0068] of Gurin (i.e., Gurin teaches at least a strain gauge that measures the stress/strain being experienced by a sensor and generates an output indicative of the measured stress/strain)).
Furthermore, Pi and Gurin are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device with circuitry for measuring a force.  Therefore, before the effective Pi based on Gurin wherein the force sensing element is configured to convert a strain to an analog electrical signal that is proportional to the strain; and the digital circuitry arranged on the sensor die, wherein the digital circuity is configured to convert the analog electrical signal to the digital electrical output signal.  One reason for the modification as taught by Gurin is to have suitable a stress/strain gauge to detect stress/strain on a sensor (paragraph[0020] of Gurin).
Regarding claim 2, Pi and Gurin teaches the integrated MEMS force sensor of claim 1, wherein the force sensing element is a piezoresistive element (1420 FIGS. 5, and 13-14, paragraph[0068] of Gurin teaches an example system in accordance with an implementation of this disclosure will now be described; the example system comprises a microelectromechanical system (MEMS) sensor (e.g. 1410), a strain gauge (e.g., 1420), and a strain compensation circuit (e.g., 1430); the MEMS sensor is operable to generate a sensor output signal that corresponds to a sensed condition or stimulus (e.g., acceleration, orientation, angular rate, and/or pressure); the strain gauge is operable to generate a strain measurement signal indicative of a strain on the MEMS sensor; the strain compensation circuit is operable to compensate the sensor output signal based on the strain measurement signal; the strain compensation circuit stores sensor-strain relationship data indicative of a relationship between the sensor output signal and the strain measurement signal; the strain compensation circuit is operable to use the sensor-strain relationship data for the compensation of the sensor output signal; the compensation of the sensor output signal comprises one or both of: removal of an offset from the sensor signal, and application of a gain to the sensor signal, as well as other possible corrections (e.g., linear and/or nonlinear corrections); the strain gauge may be a piezoresistive strain gauge (e.g., 600) or a strain-sensitive MEMS resonator (e.g., 400) comprising a resonating member, an excitation plate, and a sustaining amplifier; the resonating member (e.g., 452) may be a beam or diaphragm; the strain gauge resides in an integrated circuit die (IC die) to which the MEMS sensor is mounted; and the strain gauge and MEMS sensor are mechanically coupled via one or more anchor points, and See also at least paragraphs[0038], and [0064]-[0067] of Gurin (i.e., Gurin teaches at least a piezoresistive strain gauge that measures the stress/strain being experienced by a sensor and generates an output indicative of the measured stress/strain)).
Regarding claim 4, Pi and Gurin teaches the integrated MEMS force sensor of claim 2, wherein the piezoresistive element is formed by polysilicon processes during an integrated circuit process used to form the digital circuitry (FIGS. 5, and 13-14, paragraph[0042] of Gurin teaches in FIG. 6B, for example, a base substrate or layer 675 (e.g., an IC layer) of the stress/strain gauge 650 may comprise a gate structure 680 (e.g., polysilicon) and contacts 691 and 692; the resistance and/or resistivity between the contacts 691 and 692 may change as the stress/strain on the polysilicon gate 680 changes and thus be monitored and used as an indication of stress/strain; and a lower layer 684 (e.g., a semiconductor layer, dielectric layer, etc.) covers the polysilicon gate 680, and See also at least paragraphs[0038], and [0064]-[0068] of Gurin (i.e., Gurin teaches at least a piezoresistive strain gauge that measures the stress/strain being experienced by a sensor and generates an output indicative of the measured stress/strain, and has a gate structure formed with polysilicon)).
Regarding claim 5, Pi and Gurin teaches the integrated MEMS force sensor of claim 1, wherein the force sensing element is a piezoresistive element (1420 FIGS. 5, and 13-14, paragraph[0068] of Gurin teaches an example system in accordance with an implementation of this disclosure will now be described; the example system comprises a microelectromechanical system (MEMS) sensor (e.g. 1410), a strain gauge (e.g., 1420), and a strain compensation circuit (e.g., 1430); the MEMS sensor is operable to generate a sensor output signal that corresponds to a sensed condition or stimulus (e.g., acceleration, orientation, angular rate, and/or pressure); the strain gauge is operable to generate a strain measurement signal indicative of a strain on the MEMS sensor; the strain compensation circuit is operable to compensate the sensor output signal based on the strain measurement signal; the strain compensation circuit stores sensor-strain relationship data indicative of a relationship between the sensor output signal and the strain measurement signal; the strain compensation circuit is operable to use the sensor-strain relationship data for the compensation of the sensor output signal; the compensation of the sensor output signal comprises one or both of: removal of an offset from the sensor signal, and application of a gain to the sensor signal, as well as other possible corrections (e.g., linear and/or nonlinear corrections); the strain gauge may be a piezoresistive strain gauge (e.g., 600) or a strain-sensitive MEMS resonator (e.g., 400) comprising a resonating member, an excitation plate, and a sustaining amplifier; the resonating member (e.g., 452) may be a beam or diaphragm; the strain gauge resides in an integrated circuit die (IC die) to which the MEMS sensor is mounted; and the strain gauge and MEMS sensor are mechanically coupled via one or more anchor points, and See also at least paragraphs[0038], and [0064]-[0067] of Gurin (i.e., Gurin teaches at least a piezoresistive strain gauge that measures the stress/strain being experienced by a sensor and generates an output indicative of the measured stress/strain)).
Regarding claim 6, Pi and Gurin teach the integrated MEMS force sensor of claim 5, wherein the sensor die further comprises an inter-metal dielectric (IMD) layer, and wherein the piezoelectric element is arranged on the IMD layer (FIGS. 2 and 5, paragraph[0039] of Gurin teaches the example sensor 500 comprises a stress/strain gauge 560 formed in the base substrate or layer 555 (e.g., an IC substrate or layer) generally and/or directly below the MEMS actuator 530 and anchor 532; while not shown in FIG. 5, there may generally be anchor points at various points between the MEMS layer and the base substrate 555; and the sensor 500 may, for example, comprise an air gap 534 and/or more one or more dielectric layers between the MEMS actuator 530 and the base substrate 555, and See also at least paragraph[0040] of Gurin (i.e., Gurin teaches at least one of more dielectric layers on an IC sensor substrate having an piezoresistive stress/strain gauge)).
Regarding claim 7, Pi and Gurin teach the integrated MEMS force sensor claim 1, wherein the plurality of fingerprint sensing elements form a matrix of pixels on a surface of the sensor die (208 FIGS. 1-4, and 6, paragraph[0029] of Pi teaches in FIG. 2, a subset 208 of the array 202 of sensor pixels is magnified to show the structure of each individual sensor pixel (e.g., sensor pixel 108); the subset 208 is a four-by-four square matrix of 16 sensor pixels; the sensor pixels in the array 202 can be electrically connected by rows or columns or both to allow CMOS image sensor-like sensing operations; one 210 of the sensor pixels in the four-by-four subset is further magnified to show structural details 212 including the circuit equivalent 214 of the sensor pixel 210; the structural and circuit equivalent components of the sensor pixel 210 are substantially similar to those shown and described with respect to the sensor pixel 108 in FIGS. 1B and 1C; each row or column of sensor pixels is electrically connected to the signal processing unit 204 to selectively control the sensor pixels including reading the sensor signals representing the sensing data; a multiplexing switch network or similar circuit component can be implemented to provide the electrical connection between the rows or columns of sensor pixels and the signal processing unit 204; in operation, one row or column of sensor pixels can be selectively read or scanned at a time by the signal processing unit 204 for performing sensing data readout through the multiplexing switch network; thus, the signal processing unit 204 can selectively connect to and read from the rows or columns of sensor pixels one row or column at a time; and to save power, only the pixels elements in the row or column connected to processing unit 204 can be selectively turned on at a time, and See also at least paragraphs[0018]-[0019], [0049]-[0050], [0054], and [0059] of Pi (i.e., Pi teaches at least a fingerprint sensor chip having an array of sensor pixels that in combination senses or captures fingerprint data from a finger)).
Regarding claim 8, Pi and Gurin teach the integrated MEMS force sensor of claim 1, wherein the digital circuity is further configured to reconstruct the fingerprint pattern (FIGS. 1-4, and 6, paragraph[0038] of Pi teaches the switch 134 can be implemented using a transistor or other switching mechanisms and electrically coupled to a controller 136 to control the switching of the switch 134; and the filter 138 can be electrically coupled to an amplifier 140, and the amplifier 140 can be electrically coupled to an analog to digital converter 142 to obtain fingerprint data from the individually sensed voltages sensed by the sensor pixels 210 in the sensor chip 400, and See also at least paragraphs[0027], [0039] and [0059] of Pi (i.e., Pi teaches at least a fingerprint sensor device having a sensor chip and a digital to analog converter, coupled to sensor pixels in the sensor chip, to obtain fingerprint data from individually sensed voltages sensed by the sensor pixels in the sensor chip)).
Regarding claim 9, Pi and Gurin teach the integrated MEMS force sensor of claim 8, wherein the fingerprint sensing elements are operably coupled to the digital circuitry (FIGS. 1-4, and 6, paragraph[0038] of Pi teaches the switch 134 can be implemented using a transistor or other switching mechanisms and electrically coupled to a controller 136 to control the switching of the switch 134; and the filter 138 can be electrically coupled to an amplifier 140, and the amplifier 140 can be electrically coupled to an analog to digital converter 142 to obtain fingerprint data from the individually sensed voltages sensed by the sensor pixels 210 in the sensor chip 400, and See also at least paragraphs[0018]-[0019], [0026]-[0027], [0037], [0039] and [0059] of Pi (i.e., Pi teaches at least a fingerprint sensor device having a sensor chip and a digital to analog converter, coupled to sensor pixels in the sensor chip, to obtain fingerprint data from an output signal voltage that is reflected in changes in capacitance and individually sensed voltages sensed by the sensor pixels in the sensor chip)).  
Regarding claim 10, Pi and Gurin teach the integrated MEMS force sensor of claim 1, wherein the fingerprint sensing elements form a matrix of conductive plates (112 FIGS. 1-4, and 6, paragraph[0040] of Pi teaches the circuitry of the sensor chip 410 including the sensor electrode 112 and other conductive layer elements can be implemented using various combinations of active semiconductor layers and insulating layers (e.g., SiO.sub.2); in addition, the active and insulating layers can be disposed and arranged to minimize the electric fields between a conductive element distributing the excitation or drive signal Vin 114 to the sensor pixels and the sensor electrode 112; in fact, even when present, the electric fields between the conductive element of the excitation or drive signal Vin 114 and the sensor electrode 112 are not used or otherwise provided as an input to the amplifier 122; and thus, the sensed signal for each sensor pixel 210 in the sensor chip 400 is independent of the electric fields between the conductive element of the excitation or drive signal Vin 114 and the sensor electrode 112, and See also at least paragraph[0019], [0029], [0037], and [0059] of Pi (i.e., Pi teaches at least an array of sensor pixels and conductive sensor electrodes)).
Regarding claim 12, Pi and Gurin teach the integrated MEMS force sensor of claim 10, wherein the fingerprint sensing elements are operably coupled to the digital circuitry (FIGS. 1-4, and 6, paragraph[0038] of Pi teaches the switch 134 can be implemented using a transistor or other switching mechanisms and electrically coupled to a controller 136 to control the switching of the switch 134; and the filter 138 can be electrically coupled to an amplifier 140, and the amplifier 140 can be electrically coupled to an analog to digital converter 142 to obtain fingerprint data from the individually sensed voltages sensed by the sensor pixels 210 in the sensor chip 400, and See also at least paragraphs[0018]-[0019], [0026]-[0027], [0037], [0039] and [0059] of Pi (i.e., Pi teaches at least a fingerprint sensor device having a sensor chip and a digital to analog converter, coupled to sensor pixels in the sensor chip, to obtain fingerprint data from an output signal voltage that is reflected in changes in capacitance and individually sensed voltages sensed by the sensor pixels in the sensor chip)).  
Regarding claim 13, Pi and Gurin teach the integrated MEMS force sensor of claim 10, wherein the digital circuitry is further configured to measure capacitance at each of the fingerprint sensing elements (FIGS. 1-4, and 6, paragraph[0038] of Pi teaches the switch 134 can be implemented using a transistor or other switching mechanisms and electrically coupled to a controller 136 to control the switching of the switch 134; and the filter 138 can be electrically coupled to an amplifier 140, and the amplifier 140 can be electrically coupled to an analog to digital converter 142 to obtain fingerprint data from the individually sensed voltages sensed by the sensor pixels 210 in the sensor chip 400, and See also at least paragraphs[0018]-[0019], [0026]-[0027], [0037], [0039] and [0059] of Pi (i.e., Pi teaches at least a fingerprint sensor device having a sensor chip and a digital to analog converter, coupled to sensor pixels in the sensor chip, to obtain fingerprint data from an output signal voltage that is reflected in changes in capacitance and individually sensed voltages sensed by the sensor pixels in the sensor chip)).
Regarding claim 14, Pi and Gurin teach the integrated MEMS force sensor of claim 13, wherein the digital circuity is configured to reconstruct the fingerprint pattern using the capacitance measured at each of the fingerprint sensing elements (FIGS. 1-4, and 6, paragraph[0038] of Pi teaches the switch 134 can be implemented using a transistor or other switching mechanisms and electrically coupled to a controller 136 to control the switching of the switch 134; and the filter 138 can be electrically coupled to an amplifier 140, and the amplifier 140 can be electrically coupled to an analog to digital converter 142 to obtain fingerprint data from the individually sensed voltages sensed by the sensor pixels 210 in the sensor chip 400, and See also at least paragraphs[0018]-[0019], [0026]-[0027], [0037], [0039] and [0059] of Pi (i.e., Pi teaches at least a fingerprint sensor device having a sensor chip and a digital to analog converter, coupled to sensor pixels in the sensor chip, to obtain fingerprint data from an output signal voltage that is reflected in changes in capacitance and individually sensed voltages sensed by the sensor pixels in the sensor chip)).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pi, in view of Gurin, and Abbasi Gavarti et al., U.S. Patent Application Publication 2018/0238753 A1 (hereinafter Gavarti).
Regarding claim 3, Pi and Gurin teach the integrated MEMS force sensor of claim 2, but do not expressly teach wherein the piezoresistive element is formed by diffusion or implantation.
However, Gavarti teaches wherein the piezoresistive element is formed by diffusion or implantation (FIGS. 1A-1B, paragraph[0039] of Gavarti teaches in a known manner, the piezoresistive elements 6 may be formed via diffusion, or implantation, of dopant atoms within the sensor die 2. In the shown embodiment, the piezoresistive elements 6 have a substantially rectangular shape in plan view).
Furthermore, Pi, Gurin, and Gavarti are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device with circuitry for measuring a force.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Pi based on Gurin and Gavarti wherein the piezoresistive element is formed by diffusion or implantation.  One reason for the modification as taught by Gavarti is to have a microelectromechanical scalable bulk-type piezoresistive force/pressure sensor that is suitable for applications with high temperature variation (paragraphs[0001] and [0079] of Gavarti).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pi, in view of Gurin, and Kidwell, JR. et al., U.S. Patent Application Publication 2017/0066014 A1 (hereinafter Kidwell).
Regarding claim 15, Pi and Gurin teach the integrated MEMS force sensor of claim 1, but do not expressly teach wherein the fingerprint sensing elements form a matrix of ultrasonic transducer pixels.
However, Kidwell teaches wherein the fingerprint sensing elements form a matrix of ultrasonic transducer pixels (118 FIG. 1, paragraph[0038] of Kidwell teaches piezoelectric material 106 can be used to form a PMUT transducer; when electrical power is applied to a piezoelectric material, the material can deform or vibrate depending on the amplitude, periodicity, and/or waveform of applied electrical power; electrodes 120 and 122 can be electrically coupled to the piezoelectric material 106 to provide an electrically conductive path to the piezoelectric material 106 for application of a voltage potential; portion 118 can include piezoelectric material 106 to form a transducer; portion 118 can be one of many cells forming an array of transducers; as an array, each transducer can individually be stimulated using an electric signal to form an ultrasonic pressure wave from each transducer; and additionally, received ultrasonic pressure waves incident upon piezoelectric material 106 can cause the material to generate electrical potential difference(s), and See also at least paragraphs[0028]-[0029] and [0039] of Kidwell (i.e., Kidwell teaches cells forming an array of transducers that can be used for imaging fingerprints and can be a component of a mobile electronic device)).
Furthermore, Pi, Gurin, and Kidwell are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem Pi based on Gurin and Kidwell wherein the fingerprint sensing elements form a matrix of ultrasonic transducer pixels.  One reason for the modification as taught by Kidwell is to provide for biometric authentication of a user in a mobile device (paragraph[0006] of Kidwell).
Regarding claim 16, Pi, Gurin, and Kidwell teach the integrated MEMS force sensor of claim 15, wherein the sensor die further comprises an inter-metal dielectric (IMD) layer, and wherein the matrix of ultrasonic transducer pixels are arranged on the IMD layer (118 FIGS. 1 and 15, paragraph[0042] of Kidwell teaches FIG. 1 includes a dielectric layer 108 that can provide structural support to the US transducer array 102 as well as electrically insulating components of the US transducer array 102; the dielectric layer 108 can be formed from an oxide, such as SiO2, or other suitable materials; the optional redistribution layer 110 is also depicted as part of the US transducer array 102; the redistribution layer 110 can include pads 112 or other like features that can correspond to features of the conductive layer of control circuitry 104; these features can aid in alignment between the US transducer array 102 and the control circuitry 104, such as when the US transducer array 102 is separately fabricated and then applied to control circuitry 104; although control circuitry 104 and redistribution layer 110 are illustrated as being physically separated, they can be joined and/or manufactured on the same substrate; each pad 112 can be electrically coupled to a corresponding electrode of a conductive element of control circuitry 104 to provide isolated electrical connections between the US transducer array 102 and a separate device; and the separate device can include control electronics for the US transducer array 102 including the electronics required to drive the transducers to create US pressure waves as well as circuitry to detect changes in electrical signals produced by the transducers in response to applied US pressure waves, and See also at least paragraphs[0014], and [0036]-[0039] of Kidwell (i.e., Kidwell teaches a dielectric layer that provides support for an ultrasonic transducer array of transducer cells wherein a portion of the ultrasonic transducer array is on the dielectric layer)).
Regarding claim 17, Pi, Gurin, and Kidwell teach the integrated MEMS force sensor of claim 15, wherein each of the ultrasonic transducer pixels comprises a piezoelectric element (106 FIGS. 1 and 15, paragraph[0042] of Kidwell teaches piezoelectric material 106 can be used to form a PMUT transducer; when electrical power is applied to a piezoelectric material, the material can deform or vibrate depending on the amplitude, periodicity, and/or waveform of applied electrical power; electrodes 120 and 122 can be electrically coupled to the piezoelectric material 106 to provide an electrically conductive path to the piezoelectric material 106 for application of a voltage potential; portion 118 can include piezoelectric material 106 to form a transducer; portion 118 can be one of many cells forming an array of transducers; as an array, each transducer can individually be stimulated using an electric signal to form an ultrasonic pressure wave from each transducer; and additionally, received ultrasonic pressure waves incident upon piezoelectric material 106 can cause the material to generate electrical potential difference(s)).
Regarding claim 18, Pi, Gurin, and Kidwell teach the integrated MEMS force sensor of claim 15, wherein the ultrasonic transducer pixels are configured to emit and sense ultrasonic waves (FIGS. 1 and 15, paragraph[0042] of Kidwell teaches piezoelectric material 106 can be used to form a PMUT transducer; when electrical power is applied to a piezoelectric material, the material can deform or vibrate depending on the amplitude, periodicity, and/or waveform of applied electrical power; electrodes 120 and 122 can be electrically coupled to the piezoelectric material 106 to provide an electrically conductive path to the piezoelectric material 106 for application of a voltage potential; portion 118 can include piezoelectric material 106 to form a transducer; portion 118 can be one of many cells forming an array of transducers; as an array, each transducer can individually be stimulated using an electric signal to form an ultrasonic pressure wave from each transducer; and additionally, received ultrasonic pressure waves incident upon piezoelectric material 106 can cause the material to generate electrical potential difference(s), and See also at least paragraphs[0038]-[0039], and [0043]-[0044] of Kidwell (i.e., Kidwell teaches cells forming an array of transducers that generate and detect ultrasonic pressure waves)).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pi, in view of Gurin, and Boysel et al., U.S. Patent Application Publication 2016/0320426 A1 (hereinafter Boysel).
Regarding claim 20, Pi and Gurin teach the integrated MEMS force sensor of claim 1, but do not expressly teach wherein the digital circuitry is formed by complementary metal-oxide-semiconductor ("CMOS") process.
However, Boysel teaches wherein the digital circuitry is formed by complementary metal-oxide-semiconductor ("CMOS") process (FIG. 3, paragraph[0069] of Pi teaches since the transducers operate using analog signals, the IC chip 3200 includes mixed-signal CMOS circuitry 3270 to allow the IC chip 3200 to interface with the input and output of the MEMS sensor 3100; the mixed-signal CMOS circuitry 3270 includes an ADC to convert analog signals generated by the MEMS chip 3100 into digital signals for processing by the MEMS signal processing circuitry 3240; the mixed-signal CMOS circuitry 3270 also includes a DAC for converting digital signals received from the MEMS-signal processing circuitry 3240 and/or auxiliary signal processing circuitry 3260 into analog signals for controlling the MEMS chip 3100; and the mixed-signal CMOS circuitry 3270 communicates with the other digital components of the IC chip 3200 over the digital bus 3272, and See also at least paragraph[0038] of Boysel (i.e., Boysel teaches an IC chip having CMOS circuitry that includes an ADC)).
Furthermore, Pi, Gurin, and Boysel are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device with circuitry for measuring a force.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Pi based on Gurin and Boysel wherein the digital circuitry is formed by complementary metal-oxide-semiconductor ("CMOS") process.  One reason for the modification as taught by Boysel is to provide a 3D System (“3DS”) MEMS architecture that enables the integration of MEMS devices with IC chips to form a suitable System on Chip (SoC) (ABSTRACT of Boysel).

Potentially Allowable Subject Matter
Claims 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 11 and 19 the prior art references of record do not teach the combination of all element limitations as presently claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621